DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,898,029. Although the claims at issue are not identical, they are not patentably distinct from each other because they are merely an obvious variation of the patented claims.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bardy in view of Hall.
	There is disclosed in Brady a cooking apparatus with means for the reduction of smoke (grease drainage), the apparatus including an upper housing 24 having an upper cooking surface 50 with an adjacent heating element (not shown, col. 4, lns. 30-31), and a lower housing 22 having a lower cooking surface 32 with an adjacent heating element (not shown, col. 4, lns. 6-10), wherein the upper cooking surface and lower cooking surface are arranged to be in selective opposition to each other; the smoke reduction system including a plurality of furrows 36 located in the lower cooking surface, the furrows having parallel ridges 40 therebetween, the furrows and ridges providing for the egress of fluids to a collecting tray 84 slidably received in the lower housing and positioned beneath the lower cooking surface; and a control unit (col. 5, lns. 50-58) in communication with the heating elements for selectively varying heating parameters.
	Brady discloses all of the claimed subject matter except the egress of fluids from the lower cooking surface with the use of plural apertures (varying in size) within the lower cooking surface.
	Hall discloses that it is known in the art to provide a plurality of varying sized apertures (fig. 3, col. 4, lns. 8-11) 33 within a lower cooking surface 32 of a cooking appliance, the apertures providing for egress of fluids to a collecting tray (moat) 30 received in a lower housing and positioned beneath the lower cooking surface.
	It would have been obvious to one skilled in the art to modify the sloped lower heating surface and collection tray arrangement of Brady with the perforations and surrounding collection tray arrangement disclosed in Hall, in order to provide an alternative means of removing fluids from the lower cooking surface a cooking process. Thus, reducing the production of smoke by a heated fluid on the lower cooking surface.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady in view of Hall as applied to claims above, and further in view of Reischmann.
	Reischmann discloses, in a cooking appliance, a corrugated heating plate 30 for contacting a food item to be heated, the heating plate including a plurality of apertures 34 formed in a plurality of furrows for facilitating egress of liquid to a collecting tray 39 beneath the heating plate, wherein the apertures are positioned horizontally offset from a heating element 20 adjacent the heating plate.
	It would have been obvious to one skilled in the art to modify the lower cooking surface of Brady, as modified by Hall, with the teaching of Reischmann and ensure apertures are offset from the heating element.Thus, preventing damage to the heating element by fluids during there removal from the lower cooking surface.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761